DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2017/0256458 to Chang et al (hereinafter Chang) in view of US Patent No. 7,888,750 to Anderson et al (hereinafter Anderson).
Regarding Claim 1, Chang discloses a semiconductor device comprising:
a first active pattern (Fig. 3, 102a), a second active pattern (102b), a third active pattern (102c), and a fourth active pattern (102d), all of which extend in parallel in a first direction, and are arranged along a second direction intersecting the first direction (Fig. 3);
a first gate electrode (108-1, 108-2; Fig. 1B) provided on the first to fourth active patterns and extending in the second direction;
a first cut region (113-1, Fig. 1C) that extends in the first direction between the first active pattern and the second active pattern to cut the first gate electrode; and
a second cut region (113-2) that extends in the first direction between the third active pattern and the fourth active pattern to cut the first gate electrode,
wherein one or more first dimensional features related to the first cut region is different from one or more second dimensional features related to the second cut region (Fig. 1E).

Chang does not disclose the length of the cuts in the first direction.
Anderson discloses a gate traversing several fins (Fig. 3), wherein the gate has different widths in a direction the fin extends.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the gate cuts of Chang such that a first length of the first cut region extended in the first direction is different from a second length of the second cut region extended in the first direction. The first direction relates to the direction the fins extend in. Gates traversing the fins in a second direction would have had widths in the first direction. In an embodiment where a gate, or gates, would have had different widths, cuts in the gate, or gates, would have had obviously resulted in having different lengths in the first direction since the cut length is dependent on the width of the gate, or gates. It would have been obvious to have cuts with different lengths in the first directions in an embodiment where the gate, or gates, have different widths over the fins. Additionally, having a gate or gates, with different widths would have been obvious to create different drive currents for the transistors (Anderson, Col. 10 Lines 18-27).

Regarding Claim 2, the combination of Chang and Anderson makes obvious the semiconductor device of Claim 1, wherein the one or more first dimensional features related to the first cut region being different from one or more second dimensional features related to the second cut region comprises:
a first distance between the second active pattern and the first cut region being different from a second distance between the third active pattern and the second cut region, or
a first width of the first cut region in the second direction is different from a second width of the second cut region (Fig. 1).
Citations are to Chang unless otherwise noted.

Regarding Claim 3, the combination of Chang and Anderson makes obvious the semiconductor device of Claim 2, wherein the first and second active patterns correspond to an NFET region, and the third and fourth active patterns correspond to a PFET region [0030], and
wherein the second distance between the third active pattern and the second cut region is shorter than the first distance between the second active pattern and the first cut region, or the second width of the second cut region in the second direction is larger than the first width of the first cut region (Fig. 1E).

Regarding Claim 4, the combination of Chang and Anderson makes obvious the semiconductor device of Claim 2, wherein the first and second active patterns corresponding to an NFET region, and the third and fourth active patterns corresponding to a PFET region [0030], and
wherein the second length of the second cut region extended in the first direction is shorter than the first length of the first cut region extended in the first direction (Fig. 1E).

Regarding Claim 7, the combination of Chang and Anderson makes obvious the semiconductor device of Claim 1, further comprising:
a field insulating film (104) configured to cover a part of side surfaces of the first to fourth active patterns; and
a gate dielectric film (116a-d) interposed between the first to fourth active patterns and the first gate electrode, and between the field insulating film and the first gate electrode (Fig. 1E).

Regarding Claim 9, the combination of Chang and Anderson makes obvious a semiconductor device comprising:
a first active pattern (102a, Fig. 1E), a second active pattern (102b), and a third active pattern (102c), all of which extend in parallel in a first direction, and are arranged along a second direction intersecting the first direction;
a first gate electrode provided on the first to third active patterns and extending in the second direction;
a second gate electrode extended in the second direction adjacent to the first gate electrode on the first to third active patterns (see below);
a first cut region (113-1) that extends in the first direction between the first active pattern and the second active pattern to cut the first gate electrode; and
a second cut region that extends in the first direction between the second active pattern and the third active pattern to cut the second gate electrode, and not to cut the first gate electrode (see below),
wherein one or more first dimensional features related to the first cut region is different from one or more second dimensional features related to the second cut region (Fig. 1E, see below).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Chang to include numerous gate electrodes. FinFETs typically have several gates traversing them to allow for denser circuits. Furthermore, Chang teaches the formation of cuts of various dimensions in gate electrodes. The specific location of the cuts, and on which gate electrode, could have varied based on design considerations such as the number of channels being used by the NFET or PFET regions and/or the need for gates of similar types to be independent of each other. Absent any unexpected results by Applicant, it would have been obvious to vary which gate electrode receives the cut and which fins the gate cuts are between.

Regarding Claim 10, the combination of Chang and Anderson makes obvious the semiconductor device of Claim 9, wherein the second active pattern corresponds to an NFET region [0030], and
wherein the one or more first dimensional features related to the first cut region being different from the one or more second dimensional features related to the second cut region comprises a first distance between the second active pattern and the second cut region being shorter than a second distance between the second active pattern and the first cut region (Fig. 1).

Regarding Claim 11, the combination of Chang and Anderson makes obvious s the semiconductor device of Claim 9, wherein the second active pattern corresponds to a PFET region [0030], and
wherein the one or more first dimensional features related to the first cut region being different from the one or more second dimensional features related to the second cut region comprises a first distance between the second active pattern and the second cut region being longer than a second distance between the second active pattern and the first cut region (Fig. 1E; [(0027]-[0028)).

Regarding Claim 13, the combination of Chang and Anderson makes obvious the semiconductor device of Claim 9, wherein the first gate electrode is an active gate electrode, and the second gate electrode is a dummy gate electrode since any gate can be a dummy gate based on how the FETs are wired.

Regarding Claim 14, the combination of Chang and Anderson makes obvious the semiconductor device of Claim 9, wherein a first distance between the first active pattern and the first cut region is a same as a second distance between the second active pattern and the first cut region [0027]-[0028].

Regarding Claim 15, the combination of Chang and Anderson makes obvious the semiconductor device of Claim 9, wherein a first distance between the second active pattern and the second cut region is a same as a second distance between the third active pattern and the second cut region [0027]-[0028].

Regarding Claim 16, Chang discloses a semiconductor device, comprising:
a substrate comprising an NFET region and a PFET region (Fig. 1E, [0030));
a first active pattern (102a) provided on the NFET region and extending in a first direction;
a second active pattern (102c) provided on the PFET region and extending in the first direction;
a first gate electrode (120a) provided on the first and second active patterns and extending in a second direction intersecting the first direction;
a first cut region (113-1) provided on a first side surface of the first active pattern opposite to the second active pattern and extending in the first direction to cut the first gate electrode (Fig. 1E); and
a second cut region (113-2) provided on a second side surface of the second active pattern opposite to the first active pattern and extending in the first direction to cut the first gate electrode (Fig. 1E),
wherein one or more first dimensional features related to the first cut region is different from one or more second dimensional features related to the second cut region (Fig. 1E).

Chang does not disclose the length of the cuts in the first direction.
Anderson discloses a gate traversing several fins (Fig. 3), wherein the gate has different widths in a direction the fin extends.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the gate cuts of Chang such that a first length of the first cut region extended in the first direction is different from a second length of the second cut region extended in the first direction. The first direction relates to the direction the fins extend in. Gates traversing the fins in a second direction would have had widths in the first direction. In an embodiment where a gate, or gates, would have had different widths, cuts in the gate, or gates, would have had obviously resulted in having different lengths in the first direction since the cut length is dependent on the width of the gate, or gates. It would have been obvious to have cuts with different lengths in the first directions in an embodiment where the gate, or gates, have different widths over the fins. Additionally, having a gate or gates, with different widths would have been obvious to create different drive currents for the transistors (Anderson, Col. 10 Lines 18-27).

Regarding Claim 17, the combination of Chang and Anderson makes obvious the semiconductor device of Claim 16, wherein the one or more first dimensional features related to the first cut region being different from the one or more second dimensional features related to the second cut region further comprises:
a second width of the second cut region in the second direction being larger than a first width of the first cut region or
a second distance between the second active pattern and the second cut region is shorter than a first distance between the first active pattern and the first cut region (Fig. 1E).

Regarding Claims 5 and 19, the combination of Chang and Anderson makes obvious the semiconductor devices of Claims 1 and 16 but does not disclose a second gate electrode provided on the first to fourth active patterns.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Chang to include numerous gate electrodes. FinFETs typically have several gates traversing them to allow for denser circuits. Furthermore, Chang teaches the formation of cuts of various dimensions in gate electrodes. The specific location of the cuts could have varied based on design considerations such as the number of channels being used by the NFET or PFET regions and/or the need for gates of similar types to be independent of each other. Absent any unexpected results by Applicant, it would have been obvious to vary which fins the gate cuts are between.

Regarding Claims 6 and 20, the combination of Chang and Anderson makes obvious the semiconductor devices of Claims 5 and 19, wherein a third distance between the second active pattern and the third cut region is different from a fourth distance between the third active pattern and the third cut region since Chang teaches that the distances between cuts and neighboring fins can vary based on design considerations for the circuit [0012]& [0028].

Regarding Claim 21, the combination of Chang and Anderson makes obvious the semiconductor devices of Claim 5 but does not disclose a third gate electrode provided on the first to fourth active patterns, the third gate electrode extending in the second direction.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Chang to include numerous gate electrodes. FinFETs typically have several gates traversing them to allow for denser circuits. Furthermore, Chang teaches the formation of cuts of various dimensions in gate electrodes. The specific location of the cuts could have varied based on design considerations such as the number of channels being used by the NFET or PFET regions and/or the need for gates of similar types to be independent of each other. Absent any unexpected results by Applicant, it would have been obvious to vary which fins the gate cuts are between. Absent any unexpected results by Applicant, a fourth cut region that extends in the first direction between the second active pattern and the third active pattern to cut the third gate electrode, and not to cut the first gate electrode would have been an obvious patterning of the gates to provide the desired number of transistors for a circuit.

Regarding Claim 22, the combination of Chang and Anderson makes obvious the semiconductor device of Claim 21, further comprising:
a gate contact provided between the third cut region and the fourth cut region in the first direction. Gate contacts are common in the art for providing electrical signals to operate transistors. The specific locations of gate contacts would have been an obvious design choice, absent any unexpected results by Applicant, to have reached portions of the gate electrodes that were separated from other portions of the gate electrodes due to the cut regions. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang and Anderson as applied to Claim 7 above, and further in view of US Patent No. 10,014,409 to Wu et al (hereinafter Wu).
Regarding Claim 8, the combination of Chang and Anderson makes obvious the semiconductor device of Claim 7 but does not disclose wherein the gate dielectric film is not extended along a side surface of the first cut region and a side surface of the second cut region.
Wu discloses a gate structure, (410, 420; Fig. 10) over a series of fins with gate cuts between select fins (Figs, 9-10) wherein the gate dielectric film is not extended along a side surface of the first cut region and a side surface of the second cut region.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the gate structure of Chang such that the gate dielectric film is not extended along aside surface of the first cut region and a side surface of the second cut region. Chang does not note any criticality to the gate dielectric being on the sidewall of the cut region and it appears to be a byproduct of the gate replacement method being used after the cut is filled with dielectric material [0031]. Forming the finished gate first and then etching, as seen in Wu, would result in the gate dielectric not being on sidewalls of the cut region. Changing when the final gate is formed would have been an obvious process choice with obvious advantages such as avoiding deposition concerns such as adhesion or poor coverage over the cut regions when performing the gate replacement process and/or preventing etching of the cut region dielectric during the gate replacement process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818